Citation Nr: 0826638	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1996 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran testified at a video conference hearing before 
the undersigned acting Veterans Law Judge in April 2008.  A 
copy of the transcript is associated with the education 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that the RO made a mistake by denying 
his claim for Chapter 30 education benefits.  The legal 
criteria governing service eligibility requirements for 
Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.

The service eligibility requirements for Chapter 30 
educational assistance specify that, after June 30, 1985, an 
individual must either serve for at least three years of 
continuous active duty in the Armed Forces, in the event that 
the individual's initial obligated period of active duty is 
for at least three years, or must have been discharged 
following a shorter period of active service under one of the 
following reasons: (1) a service-connected disability; (2) a 
medical condition preexisting service and determined by VA 
not to be service connected; (3) hardship as defined by 10 
U.S.C. § 1173; (4) the convenience of the Government after 
completing 30 continuous months of active duty if the initial 
obligated period was 3 years of more; (5) involuntarily for 
convenience of the Government as a result of a reduction in 
force; or (6) for a physical or mental disorder not 
characterized as a disability and not the result of the 
veteran's own willful misconduct but interfering with his/her 
performance of duty.  38 U.S.C.A. § 3011(a)(1)(A) (West 
2002); 38 C.F.R. § 21.7042 (2007). 

The evidence of record indicates that the veteran had active 
service from July 1996 to March 1999.  The DD 214 indicates 
that the reason for the discharge was "unsatisfactory 
performance."  Thus, initially it would appear that the 
veteran does not meet the eligibility requirements for 
entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.

There is no dispute that the period of obligation for the 
term of service which began in July 1996 was for a period of 
four years, and that the veteran did not complete that four 
year obligation.  The only question, then, is whether one of 
the exceptions listed above applies in this case.  

The veteran asserts that he experienced domestic problems 
that led to being depressed in service.  He testified that he 
was hospitalized for over two weeks in Landstuhl, Germany, 
for treatment of his depression.  He further testified that 
he believed his performance was determined to be 
unsatisfactory because he could not pass a physical 
performance test.  His depression and his prescribed 
medications reportedly made it very difficult to concentrate 
during service.  

The education folder which is currently before the Board does 
not include sufficient evidence to allow the Board to 
properly consider the veteran's contentions.  The evidence 
currently includes the veteran's DD 214, but does not include 
his complete service personnel records file or service 
treatment records file.  The Board concludes that those 
records should be obtained before further appellate review.  

Finally, the education folder does not contain a copy of the 
decision that denied the veteran's claim for entitlement to 
education benefit.  On remand, a copy of that decision must 
be included in the education folder.


Accordingly, the case is REMANDED for the following action:

1.  The RO must include a copy of the June 
2007 decision that denied the veteran's 
claim for education benefits in the 
education folder.

2.  The RO should obtain the veteran's 
complete service treatment records and 
service personnel records and associate 
them with the educational benefits folder.  
This would include any inpatient treatment 
records.  If a regular VA disability 
benefits claims folder exists, that folder 
should also be associated with the 
education benefits folder.  

3.  The RO should review any additional 
evidence which is added to the claims 
and/or education folder and determine 
whether the benefits sought on appeal may 
now be granted.  Any service connection 
claims which have been raised should also 
be adjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


